DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments presented in the Pre-Appeal Brief Conference Request 
Applicant’s arguments, see pages 1-4 of the Pre-Appeal Brief Conference Request, filed 04/13/2022 with respect to the final rejection(s) of claim(s) 1 and 5-6 under 35 U.S.C. § 102 as being allegedly anticipated by U.S. Patent Publication No. 2017/0092468 (Shiina) (particularly the argument that Shiina fails to disclose applying a BP spike with a second BP power level greater than the first BP power level where the duration of the BP spike is less than the duration of the first BP pulse as recited in claim 1 because as seen in fig. 15 of Shiina, there is no BP spike with a power level greater than and duration less than a previously applied BP pulse since the duration of Shiina’s second bias power pulse is the duration of the entire pulse)
have been fully considered and are persuasive.  Therefore, the final rejection of claim(s) 1, 5-6 under 35 U.S.C. § 102 as being anticipated by U.S. Patent Publication No. 2017/0092468 (Shiina), as set forth in the office action dated 02/15/2022, has been withdrawn.  However, upon further consideration and search, a new ground(s) of rejection of claims 1, 5-6 under 35 U.S.C 103 is made in view of Shiina et al (US 2017/0092468) and newly cited secondary reference of Kim et al (US 2015/0072530) as set forth in detail below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

         Claims 1, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiina et al
(US 2017/0092468) in view of Kim et al (US 2015/0072530)
       Shiina discloses a method of plasma etching (page 3, para 0048), the method comprising: performing a first on phase comprising applying a plasma power/source power (SP) 113 pulse to an SP electrode to generate plasma in a plasma processing chamber 101, the SP pulse comprising a first SP power level during the first on phase (page 2, para 0034, 0036, 0038, figs 1, 2, 9)
 performing a second on phase after the first on phase, the second on phase comprising applying a first bias power (BP) 109 pulse to a BP electrode coupled to a target substrate 102 within the plasma processing chamber 101, the first BP pulse comprising a first BP power level and accelerating ions of the plasma toward to target substrate to etch a recess in an etchable material 304 of the target substrate ( page 2, para 0035, 0037-0038, page 4, para 0062, figs 1, 2, 10)
  performing a corner etch phase after the second on phase, the corner etch phase comprising applying a bias power (BP) spike comprising a second BP power level greater than the first

BP power level (page 5, para 0066, page 6, para 0083, figs. 12A, 15)
 performing a phase for decreasing accumulative radicals/by-product management phase after the corner etch phase, the by-product management phase comprising 
 applying plasma source power to the SP electrode at a second SP power level, during low period, that is less than the first SP power level (page 4, para 0063, page 5, para 0070-0071, fig. 9), 
  applying bias power to the BP electrode at a third bias power (BP) power level, during step 3, that is less than the first BP power level during step 1 (page 4, para 0063, page 5, para 0066-0067, fig. 9)
  Unlike the instant claimed invention as per claim 1, Shiina fails to specifically disclose the limitation of wherein the duration of the BP spike is less than the duration of the first BP pulse
   Kim discloses a method for etching materials using RF pulses comprises the step of performing a plasma etch phase, the etch phase comprising applying a first bias power (BP) pulse for a period/duration t1-t3 and applying a second bias power (BP) pulse for a final period/duration t1.5-t3, wherein the duration of the second BP pulse (t1.5-t3) is less than the duration of the first BP pulse (t1-t3) ( page 6, para 0063, fig. 4C)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shiina’s method by applying the bias power (BP) spike/BP pulse at second BP power level for a duration that is less than the duration of the first BP pulse to avoid generating aggressive bias power delivered to the substrate which may adversely sputter or bombard the substrate, thereby eliminating likelihood of substrate damage or chamber arcing as taught in Kim ( page 6, para 0063)
 Regarding claim 5, the modified reference of Shiina would have disclosed performing an off phase after the first on phase and before the second on phase, the off phase comprising applying no bias power to the BP electrode (page 2, para 0037, page 5, para 0066, figs. 9b, 9c)
 Regarding claim 6, the modified reference of Shiina would have disclosed applying plasma source power to the SP electrode at a second SP power level, during low period, that is less than the first SP power level (page 4, para 0063, page 5, para 0070-0071, fig. 9), applying bias power to the BP electrode at a third bias power (BP) power level, during step 3, that is less than the first BP power level during step 1 ( page 4, para 0063, page 5, para 0066-0067, fig. 9) and both the second SP power level and the third BP power level are greater than zero (fig. 9b)

Allowable Subject Matter
Claims 2-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
         Claims 7, 9-21 allowed.
      The reasons for the indication of allowable subject matter in claims 2, 3, 4/ the reasons for allowance of claims 7, 9-21 have been stated in the previous office action dated 02/15/2022


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713